86 F.3d 1154
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Alfred J. VINCENT, Petitioner.
No. 96-508.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 21, 1996.

On Petition for Writ of Mandamus.  (CA-75-23-W)
Alfred J. Vincent, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Alfred J. Vincent's petition for mandamus is meritless and is therefore denied.   His motions for appointment of counsel, for recusal of members of this court, for dismissal of No. 81-1513, for certification of questions to the Supreme Court, and to vacate a district court judgment are also denied for lack of merit.   Finally, because no member of the court has requested a poll, Vincent's motion for hearing en banc is denied.   We also deny Vincent's motions for in forma pauperis status and for oral argument and "Request for Hearing" because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED